Citation Nr: 0500986	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-15 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
sinus disability, with headaches.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1990 to June 1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which declined to reopen a claim for service connection 
for a sinus condition with headaches, and a February 2002 
rating decision by the RO which denied service connection for 
a low back disability.  A notice of disagreement was received 
in April 2002, a statement of the case was issued in August 
2002 and a substantive appeal was received in October 2002.

The veteran testified at a hearing before the undersigned 
Acting Veteran's Law Judge at the RO in August 2004.


FINDINGS OF FACT

1.  The veteran does not currently suffer from a low back 
disability.

2.  By rating decision in April 2000, the RO denied the 
veteran's claim to entitlement for service connection for a 
sinus disability, with headaches; a timely appeal was not 
perfected from that determination.

3.  Certain evidence received since the April 2000 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for a sinus disability, to include a secondary 
headache disability.

4.	A sinus disability, with headaches, was not manifested 
during the veteran's active duty service or for many 
years after separation from service, nor is a sinus 
disability, with headaches, otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 1110, 5103, 5103A, `5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  The April 2000 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

3.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
sinus disability, with headaches.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).

4.  A sinus disability, with headaches, was not incurred or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, the VCAA 
defines the obligations of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in May and July 2004, 
which was after the April 2000 and February 2002 rating 
decisions on appeal.  Thus, notice was not given in 
accordance with the requirements set out by the Court in 
Pelegrini.  Nonetheless, the Board finds that this 
constitutes harmless error.  See 38 C.F.R. § 20.1102.

VA has fulfilled its duty to notify the appellant in this 
case.  In May and July 2004 letters, as well as the August 
2002 statement of the case and the November 2003 supplemental 
statement of the case, the RO informed the appellant of the 
applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, which party was responsible for obtaining the 
evidence, and the need to submit any evidence in his 
possession that he deemed relevant to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In these 
documents, VA informed the appellant that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from identified private 
health care providers.  The collective effect of these VA 
communications satisfied VCAA notice requirements as to the 
issues on appeal.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  Pertinent VA medical 
records are on file.  As the veteran has been afforded 
multiple VA examinations, the Board finds that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  The 
appellant has not indicated, and there is no indication that 
there exists, any pertinent outstanding evidence necessary 
for a fair adjudication of the claims.

The Board finds that VA has fulfilled its duty to notify and 
assist the appellant in the claim under consideration and 
that adjudication of the claim at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310

Low Back Disability

The veteran's service medical records show that he complained 
of low back pain on two occasions in November and December 
1990 while performing active service.  The veteran was not 
diagnosed with a back disability on either occasion.  
Additionally, the clinical note from the December 1990 
consultation stated that the veteran had full range of motion 
of his back.  In May 1991 and June 1995, the veteran 
underwent general medical examinations related to his service 
in the National Guard.  No back disability was found during 
either of these examinations, although the veteran 
subjectively noted back problems on his May 1991 examination 
report.

The veteran underwent a VA examination in February 1996.  The 
veteran reported injuring his back in service and ongoing low 
back pain.  The physician noted no spinal abnormalities after 
physical examination.  X-ray reports showed that the 
veteran's lumbosacral spine was within normal limits.  The 
examiner's diagnoses included the diagnosis of history of 
poly arthralgia of the lumbosacral spine.

Outpatient VA treatment records show complaints of low back 
pain with some limitation of motion.  The records indicate 
that the veteran was treated for chronic back pain; however, 
the records show that the veteran was never diagnosed with a 
low back disability at any time.

The veteran underwent a VA examination in July 2003.  The 
veteran complained of low back pain, weakness, stiffness, 
fatigability and lack of endurance.  On physical examination, 
the physician noted that there was no evidence of painful 
motion, spasm, weakness, or tenderness.  The veteran was 
observed getting in and out of a chair with ease and walking 
without difficulty.  No posture or neurologic abnormalities 
were noted and the veteran's back musculature was good.  
There was some limitation of motion of the lumbar spine 
because the veteran's motion stopped when he reported pain.

The examiner's diagnosis was degenerative joint disease of 
the lumbosacral spine with loss of function due to pain.  The 
examiner stated that it was his opinion that it was as likely 
as not that the veteran's back disorder was related to the 
complaints of back pain while on active duty.

A July 2003 radiology consultation report to evaluate 
lumbosacral spine functional loss due to pain found a normal 
lumbosacral spine.

A November 2003 addendum to the July 2003 VA medical 
examination report, provided in response to an RO request for 
clarification, stated the basis for the diagnosis of 
degenerative joint disease of the lumbosacral spine was based 
on physical examination only, and that the subsequent x-ray 
of the lumbosacral spine was read as normal. 

In summary, the record shows that the veteran complained of 
low back pain in service and has received treatment for 
chronic back pain subsequent to service.  Pain alone, 
however, without an identifiable underlying malady or 
condition, does not constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

The Board finds that the record does not show an objective 
clinically identifiable pathology.  The July 2003 diagnosis 
of degenerative joint disease of the lumbosacral spine was 
based on the veteran's report of pain on motion with all 
objective evidence reported by the examining physician to the 
contrary.  Subsequent x-rays showed a normal lumbosacral 
spine.

Service connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the Board finds that service connection 
for a lumbosacral spine disability is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Sinus Disability

In an April 2000 rating decision, the RO denied the veteran's 
application for entitlement to service connection for a sinus 
disability, with headaches.  The RO sent notice of the 
decision to the veteran at his last address of record.  
However, a timely appeal was not perfected from that 
determination.  Therefore, the April 2000 rating decision 
became final.  38 U.S.C.A. § 7105(c).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were recently amended.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  However, the 
amended version is only applicable to claims filed on or 
after August 29, 2001.  The change in the regulation 
therefore does not impact the present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence obtained since the 
last final disallowance of the claim is new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In Hodge, the United States 
Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  Id. at 1363.

The Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 
2001).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim for service connection for a sinus disability, with 
headaches.

Subsequent to the April 2000 rating decision, the RO received 
a VA examination report dated in July 2003 which addressed 
the issue of the veteran's sinus disability and its etiology.  
This examination report is both new and material.  Therefore, 
the Board finds that the veteran's claim for entitlement to 
service connection for a sinus disability, with headaches, is 
reopened.  

The veteran's service medical records include one reference 
to complaints of sinus congestion in December 1990.  May 1991 
and June 1995 examination reports for the veteran show that 
the veteran did not complain of any sinus problems and that 
no sinus disability was found on examination.  A February 
1996 VA examination report shows that the veteran complained 
of sinusitis and headaches.  On physical examination, the 
veteran's external nose, vestibule, nose floor, inferior 
meatus and inferior turbinates were evaluated as normal.  
There was no deviation of his nasal septum and he had no 
percussion tenderness of his sinuses.  X-rays of the sinuses 
revealed no abnormalities.  The diagnoses was history of 
sinusitis.

The veteran underwent a VA examination in July 2003.  The 
veteran complained of nasal congestion, headaches and watery 
eyes which he related to exposure to thick, black smoke from 
oil fires in the Gulf War.  On physical examination, the 
veteran's nose was clear anteriorly with some moderate edema 
of the nasal mucosa.  The oral cavity was clear with no 
obvious lesions.  The examiner's diagnoses were allergic 
rhinitis, recurrent sinusitis and migraine headaches.  The 
examiner stated that it was his opinion that the veteran 
suffered from allergies which led to recurrent sinusitis.  He 
stated that he thought it was unlikely that the veteran's 
exposure to oil smoke in the Gulf War was responsible for his 
sinus problems currently.  It was the examiner's opinion that 
the veteran's description of his headaches was consistent 
with migraine headaches and that he would likely have the 
migraine headaches even without the sinus condition, but that 
the headaches were more likely to occur with a sinus 
infection.

At his August 2004 Board hearing at the RO, the veteran 
submitted a July 1991 document which stated that the 
likelihood and nature of any potential long-term health 
hazard as a result of exposure to Kuwaiti oil fire smoke was 
unknown at the time.

There is no medical evidence to suggest an etiological link 
between the veteran's active duty service and his current 
sinus disability.  The July 2003 VA examination report 
specifically notes that it is unlikely that there is a 
relationship between the veteran's active duty service and 
the sinus condition he suffers from currently.  The July 1991 
document submitted by the veteran at his Board hearing at the 
RO notes only that the long-term effects of exposure to the 
Kuwaiti oil fire smoke are unknown.  It does not establish an 
etiological link between the veteran's exposure to Kuwaiti 
oil fire smoke in the Gulf War and his current sinus 
disability.  Thus, service connection for a sinus disability 
is not warranted.

Moreover, in the July 2003 VA medical examination, the 
examining physician found that the description of the 
headaches was consistent with migraine headaches, and 
concluded that the veteran would most likely have such 
headaches regardless of a sinus disease. 

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for a low back disability is denied.

New and material evidence to reopen a claim for service 
connection for a sinus disability, with headaches, has been 
received, and the claim is reopened.  To that extent, the 
claim is granted.  Service connection for sinus disability, 
with headaches, is denied. 



	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


